DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 05/04/2022.
	
Status of Rejections
The rejections of claim 5 is obviated by applicant’s cancellation.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejections are necessitated by applicant’s amendment. 

Claims 1 and 2 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al (EP2769619A1) in view of El-Desouky et al (“Effect of Ozone Gas on Degradation of Aflatoxin B1 and Aspergillus Flavus Fungal”, Journal of Environmental & Analytical Toxicology, 2:2, 2012, pages 1000128-1 – 100128-6). 

Claim 1: Hermann teaches an electrolyzed water composition comprising: 
dissolved ozone (see e.g. [0023] of Hermann), and free accessible chlorine (FAC) (see e.g. [0022] of Hermann) concentration in the range of ~50-200 ppm (50-200 mg/L, see e.g. [0022] of Hermann), which overlaps with the claimed range of 10 to 1000 ppm. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Hermann does not explicitly teach the following:
dissolved ozone in a concentration of 0.1 ppm to 750 ppm

El-Desouky teaches that 20-40 ppm ozone is sufficient for treating crops for fungus (see e.g. abstract of El-Desouky). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of modify the composition of Hermann to use 20-40 ppm as taught in El-Desouky because this is a sufficient amount of ozone for fungal treatment of plants. 

The limitation claiming “wherein the electrolyzed water composition is formed from an aqueous electrolyte solution, wherein the aqueous electrolyte solution comprises 0.3 g/l sodium chloride (NaCl), 1.6 g/l calcium chloride (CaCl2), 1.3 g/l, magnesium nitrate (Mg(N03)2), and 2.8 g/l potassium nitrate” is product-by-process limitation. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Hermann in view of El-Desouky teaches that the electrolyzed water composition is formed from an aqueous electrolyte solution (see e.g. [0022] of Hermann) and all the claimed and required limitations of the water composition formed from the electrolyzed electrolyte solution and thus renders these limitations obvious. 

Claim 2: The claim is a product-by-process limitation. modifying the aqueous electrolyte solution used to create the claimed water composition. Hermann in view of El-Desouky teaches that the electrolyzed water composition is formed from an aqueous electrolyte solution (see e.g. [0022] of Hermann) and all the claimed and required limitations of the water composition formed from the electrolyzed electrolyte solution and thus renders these limitations obvious.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajab et al (“Electrochemical disinfection using boron-doped diamond electrode–The synergetic effects of in situ ozone and free chlorine generation”, Chemosphere, 121, November 2014, pages 47-53). 

Claim 1: Rajab teaches an electrolyzed water composition (see e.g. abstract of Rajab) comprising: 
dissolved ozone (see e.g. abstract of Rajab) in a concentration of 0.07-0.46 ppm (see e.g. page 49, section 3.1 of Rajab), which overlaps with the claimed range of 0.1-750 ppm, and free accessible chlorine (FAC) (see e.g. abstract of Rajab) concentration in the range of 0.1-10 ppm (see e.g. Table 2 and Fig 5 of Rajab. “Noteworthy, it has to be mentioned that the spectrum of the chlorine species generated during the process is complex. In addition to HClO and ClO measured as free chlorine, Cl2 is also possibly generated. Therefore, the sum of the three different dissolved chlorine species (Cl2, HClO, and ClO) is called active chlorine”, see e.g. page 49, paragraph under 3. Results and discussion), which overlaps with the claimed range of 10 to 1000 ppm. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

The limitation claiming “wherein the electrolyzed water composition is formed from an aqueous electrolyte solution, wherein the aqueous electrolyte solution comprises 0.3 g/l sodium chloride (NaCl), 1.6 g/l calcium chloride (CaCl2), 1.3 g/l, magnesium nitrate (Mg(N03)2), and 2.8 g/l potassium nitrate” is product-by-process limitation. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Rajab discloses all the claimed and required limitations of the water composition formed from the electrolyzed electrolyte solution and thus renders these limitations obvious. Furthermore, Rajab teaches the resulting composition is formed by electrolyzing a solution comprising sodium chloride, calcium chloride, magnesium salts, potassium salts, and nitrates (see e.g. page 48, 2.2 Chemicals and Table 1 of Rajab). 

Claim 2: The claim is a product-by-process limitation. modifying the aqueous electrolyte solution used to create the claimed water composition. Rajab discloses all the claimed and required limitations of the water composition formed from the electrolyzed electrolyte solution and thus renders these limitations obvious. Furthermore, Rajab teaches the resulting composition is formed by electrolyzing a solution comprising sodium chloride, calcium chloride, magnesium salts, potassium salts, and nitrates (see e.g. page 48, 2.2 Chemicals and Table 1 of Rajab).

Response to Arguments
Applicant’s arguments filed 05/04/2022 with respect to the rejection(s) of the newly amended claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hermann and Rajab.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795